Judgment, Supreme Court, New York County (Carol H. Arber, J.), entered April 2, 1992, modified, on the law, only to the extent of remitting the matter to respondent for imposition of a reduced penalty not to exceed a suspension of petitioner’s license for more than 15 days and a bond claim of $500 (see, Rob Tess Rest. Corp. v New York State Liq. Auth., 49 NY2d 874). As so modified, the order is otherwise affirmed for the reasons stated by the IAS Court, without costs. Concur —Murphy, P. J., Carro and Kupferman, JJ.